a proceeding to invalidate a petition designating Anthony S. Votta, and, upon his declination, Patrick A. Mahoney, as a candidate in the Conservative Party primary election to be held on September 15, 1987, for the public office of County Legislator, 11th Legislative District, in the County of Suffolk, the appeal is from a judgment of the Supreme Court, Suffolk County (Geiler, J.), dated August 5, 1987, which, upon reargument, adhered to its prior determination granting the application.
Ordered that the judgment is reversed, on the law, without costs or disbursements, the proceeding is dismissed and the Suffolk County Board of Elections is directed to place the name of the appellant Patrick A. Mahoney on the appropriate ballot (see, Solowitz v Selleck, 133 AD2d 187 [decided herewith]). Mollen, P. J., Mangano, Thompson, Lawrence and Sullivan, JJ., concur.